EX-99.23(h)(20) Amendment to Transfer Agency Services Agreement between JNL Investors Series Trust and Jackson National Asset Management, LLC Amendment made as of this 28th day of September, 2009, by and between JNL Investors Series Trust, a Massachusetts business trust (the “Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability company (“JNAM”). Witnesseth Whereas, the Trust and JNAM entered into a Transfer Agency Agreement (“Agreement”) dated November 1, Whereas, the Trust is empowered to issue Shares of in separate Funds (“Fund”), each such Fund, pursuant to Section 18(f)(2)of the 1940 Act, being preferred over all other Funds in respect of the assets specifically allocated to such Funds. Whereas, under the terms of the Agreement, JNAM to renders the transfer agency and other services contemplated hereby with respect to each Fund of Shares and the owners of record thereof and JNAM is willing to render such services. Whereas, the Trust and JNAM wish to amend the Agreement to change the name of the Jackson Perspective Total Return Fund to JNL/PPM America Total Return Fund effective September 28, 2009 and to remove Class C shares of the Jackson Perspective Total Return Fund effective September 30, 2009. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Exhibit A to the Agreement is hereby deleted and replaced in its entirety with Exhibit A dated September 28, 2009, attached hereto. 2. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In
